PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/274,880
Filing Date: 06 Oct 2021
Appellant(s): Gurunathan, Arunmurthy



__________________
Jessica H.L. Babad/
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
	Regarding the Appellant’s argument that Claims 1-20 are subject-matter-eligible under 35 U.S.C.§ 101 and that the claims of the present application do not “fall” within the ‘Methods of Organizing Human Activity’ grouping of abstract ideas”, the Examiner respectfully disagrees.
Appellant argues that “the limitations of the independent claims cannot be considered as falling within the enumerated Organizing Human Activity grouping, at least because the claimed subject matter is not a commercial or legal interaction.”
Examiner disagrees, however, and notes that the steps of claim 21 include the following:
Claim 1 recites the limitations of:
receiving, at a server of a payment network, a transaction authorization request, the transaction authorization request comprising an indication of a payment card identifier of a payment card associated with the transaction;
determining, via the payment network server, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized, 
wherein the payment card is issued by an issuer within the second territory and the local nominated issuer is different from the issuer of the payment card;
routing, via an acquirer in the first territory, the transaction authorization request to a server of the local nominated issuer; and
determining, via the server of the local nominated issuer, whether to authorize the transaction; and 
receiving, from the server of the local nominated issuer, a transaction authorization response.

Examiner notes that that the limitations fall within the category of a method of organizing human activity because they describe the abstract idea of completing a financial transaction and correspond to a method of organizing human activity (commercial interaction).  Other than reciting a “network” and “server”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “network” and “server” language; the acts of “receiving”, “determining”, and “routing”, in the context of this claim, encompass collecting and analyzing data for the completion of a commercial interaction.  More specifically, the commercial interaction in this application relates to completing a payment card transaction.  The Applicant claims a system for maintaining transaction authorization information about a payment card, obtaining financial information about the card from a user, combining these two sources of information to determine a transaction authorization response, and presenting the transaction authorization response to the user.  Thus, the claims are directed to the abstract idea of processing a transaction authorization response for the completion of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, this judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “network” and “server”, to perform the “receiving”, “determining”, and “routing” steps.  The “network” and “server”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “determining”, and “routing” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).


Applicant next argues that, under § 103, Claims 1, 10, 11 and 20 are not obvious over the combination of Alba, Fracchia and Hobbs.  Examiner disagrees, however, and notes the following:
Fracchia explicitly teaches:  “determining, via the payment network server, using the payment card identifier, a local nominated issuer, the local nominated issuer being an issuing authority within the first territory authorized to determine whether authorization requests associated with the payment card are authorized or not authorized,” (Fracchia 20100312697 at paras. 69-78)
	For example, “the role of the participating bank is to provide local card issuance services, accounting services, coordination with CCB, and data transmission.  The participating bank services include many of a variety of services necessary to implement the multi-national card program for the client in a particular jurisdiction. The services include: issuing cards and/or products; processing authorizations within guidelines of the client service agreement; managing card accounts (e.g., card activation, replacement); client services such as billing and dispute resolution; data management services; . . ” among others.  Additionally, Figures 22A-22E – participating bank data requirements -- further explain the how the system determines a local nominated issuer using a payment identifier such a as an account number, card number, cvv & cvc, etc.  As shown in Figure 22A, for example, card authorization and activation may occur by determining the participating bank, utilizing payment card identifier associated with a particular card number or cvv, as indicated in the client service agreement.


Thus, the argued features are taught by the cited reference.



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

/Melanie Weinhardt/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.